Sherman, J.,
dissenting. It dotb not appear to me, that tbe judgment complained of is erroneous.— A bill of 'exceptions was first introduced in England by tbe statute of Westminster. It bas very lately been adopted here, without any statute to authorize and regulate it, on tbe supposed reason of tbe case. ' Within tbe compass of my knowledge, there bas not occurred more than two or three instances of writs of error being brought on bills of exceptions. I shall not question tbe validity of tbe practice, it having been heretofore admitted; but only observe, that tbe party who tabes tbe exceptions, must be presumed to state tbem as strongly in bis own favor as circumstances will admit; therefore, every intendment which can fairly be made consistent with bis stating, should be in support of tbe judgment; as tbe court before whom tbe trial was, must be, supposed to be fully acquainted with all tbe circumstances.
In this case, tbe witness testified, that be drew an order on tbe plaintiff, in favor of tbe defendant, for tbe sum of the note on which, etc. (being £7 14s. 5d.) which tbe plaintiff accepted in satisfaction of tbe note. He does not say, whether tbe order was drawn for value received or not; suppose it was for value received, tbe nonacceptance of it would subject tbe witness to repay tbe same to tbe defendant. If it was not accepted, be became liable to pay *169it to tbe other: Therefore, the whole amount of the interest of the witness in the case, was to have his election which party he should be accountable to for that small sum; for he certainly must be accountable to the one. or the other; but if the order was not for value received, and was not accepted, he would not be chargeable to either. There is nothing stated as to the ability or inability of the witness, or either of the parties, to make payment.
It is a general rule of the common law, that no person shall be a witness in favor of his own interest; but when he testifies against his interest, he is the strongest evidence: Yet, from the necessity and circumstances of some particular cases, and to prevent a failure of justipe, interested witnesses are admitted by the common law as well as by several statutes; as in preseutions qui tarn for theft, the prosecutor is admitted in his own case, as to the loss and property of the goods: But in such cases (it is said in the books of the law) no general rule can be laid down, but every case rests upon its own particular circumstances, whether the interest be of that nature, or so considerable, as by presumption to produce partiality in the witness; IheTcfoTO, the admission of a witness in such cases settles no rule for the admission in other cases, in some respects similar, where in other respects, circumstances may be different: So admitting the witness to testify in the present case, on a small order negotiated among neighbors, would be no authority for admitting the drawer of a foreign hill of exchange to testify to the acceptance of it, where the nonacceptance might subject him to large damages and interest. In further illustration and confirmation of these principles, see the following cases in Strange’s Reports— Bronson v. Avery, 507 — Martin v. Horrel, 647 — Lockhart v. *170Gorham, 35; Hawkins v. Perkins, 406; Ball v. Bostwick, 575; Norcot v. Orcot, 650; Lewis v. Fog, 944; Rex v. Robbins, 1069.
Oases where witnesses testified against their interest. See Str. 480, Atwood v. Dent; Cowper, 70, 71, Butler v. Cook; 2 Ld. Raym. 1008.
Note.— The chief justice, Law, excused himself from judging in this case, one of the parties being his tenant.